Citation Nr: 1539994	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  14-09 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

G. Slovick, Counsel







INTRODUCTION

The Veteran served on active duty from July 1976 to September 1977.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

That rating decision addressed the issue of entitlement to service connection for a personality disorder on the basis of whether new and material evidence had been received since the promulgation of the February 1999 (addressing service connection for a personality disorder) and June 2003 (addressing service connection for bipolar disorder) final rating decisions.  

However, additional relevant personnel records were associated with the record in May 2012.  These records appear not to have been associated with the Veteran's claims file at the time of the previous rating decisions in 1999 and 2003.  These records are relevant to the Veteran's claim as they speak to the Veteran's treatment for alcohol abuse and the circumstances surrounding the Veteran's discharge from service.  The Board finds this evidence is relevant to the current claim of entitlement to service connection for an acquired psychiatric disability.  As additional relevant service department records have been received relating to the Veteran's claim, VA must reconsider the Veteran's claim for entitlement to service connection for a psychiatric disorder without regard to the finality of an earlier rating decisions.  38 C.F.R. § 3.156(c) (2015).  The issue has been recharacterized on the title page accordingly.

Over the course of the appeal, evidentiary development has revealed multiple psychiatric diagnoses.  In light of the evidence of record and the decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board has recharacterized the issue on appeal as service connection for an acquired psychiatric disorder, however diagnosed.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

In an August 2015 statement, the Veteran indicated that he received treatment from the Clement J. Zablocki VA medical center in Milwaukee, Wisconsin between January 1977 and December 1984.  The claims file currently includes treatment records from that facility between October 1977 and December 1980.  As additional evidence may be available, the Board must remand the issue for further development.  38 C.F.R. § 3.159 (2015).

The Veteran contends that his psychiatric disorders are related to his service and, in an April 2014 statement, the Veteran's representative suggests that a psychiatric disorder began during the Veteran's in-service treatment for alcohol abuse.  

The Board notes that a disability resulting from drug or alcohol abuse, since it is willful misconduct, generally cannot be service connected as a matter of law.  See 38 U.S.C.A. § 105(a); 38 C.F.R. §§ 3.1(m).  However, the evidence includes the Veteran's psychiatric complaints at the time of his discharge as evidenced by his July 1977 report of medical history, and the Veteran received treatment for psychiatric symptoms within months of his service.  Accordingly, the Veteran should be afforded a VA examination and medical opinion on remand.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain complete VA medical center records to include treatment records between January 1977 and December 1984 from the Clement J. Zablocki VA Medical Center not already associated with the claims file.  If such records do not exist or are no longer available, this must be noted. 

2.  Schedule the Veteran for a VA psychiatric examination.  The claims file should be reviewed by the examiner in conjunction with the examination.  Any necessary tests should be conducted.  

For any acquired psychiatric disorder diagnosed on examination, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current acquired psychiatric disorder originated during the Veteran's active duty or is otherwise related to his military service.  

The examiner should also determine whether the Veteran's polysubstance abuse caused any of the diagnosed psychiatric disorders OR whether the polysubstance abuse is caused by or is a symptom of any of the diagnosed acquired psychiatric disorders.  

This is a critical distinction in the instant case as disabilities caused by substance abuse are not eligible for entitlement to service connection, but substance abuse that is part of or caused by a service-connected disability is eligible for service connection.

A complete rationale for any opinion expressed and conclusion reached should be set forth in the report. 
 
3.  Then readjudicate the appeal.  If the benefit sought remains denied, the Veteran should be furnished a supplemental statement of the case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


